                                              Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 1 of 11




                                   1                 Timothy F. Coons, #031208
                                                    Timothy@DentonPeterson.com
                                    2
                                    3
                                                    1930 N. ARBOLEDA ROAD, SUITE 200
                                    4                     MESA, ARIZONA 85213
                                                       TELEPHONE: (480) 325-9900
                                                        FACSIMILE: (480) 325-9901
                                    5
                                                         Attorney for Plaintiff
                                    6
                                                                      UNITED STATES DISTRICT COURT
                                    7                                     DISTRICT OF ARIZONA
                                    8
                                        Renee Hammel, an individual                           Case No.
                                    9
                                                       Plaintiff
                                   10   vs.                                                  COMPLAINT
                                   11
                                        Clark Hill PLC, a foreign professional limited
                                   12   liability company, doing business in the state of
1930 N. ARBOLEDA ROAD, SUITE 200




                                        Arizona
                                   13
         MESA, AZ 85213




                                   14                   Defendant.
                                   15          Plaintiff Renee Hammel (“Renee”), by and through undersigned counsel, hereby states
                                   16   as follows:
                                   17                               PARTIES, JURISDICTION, AND VENUE
                                   18          1.       At all relevant times alleged herein, Renee resided in the State of Arizona in
                                   19   Maricopa County.
                                   20          2.       Clark Hill PLC. (“Clark Hill”) is a foreign professional limited liability
                                   21   company doing business in Arizona, with its principal place of business located in Maricopa
                                   22   County, Arizona.
                                   23          3.       This Court has subject matter jurisdiction pursuant to 42 U.S.C. § 12101 et seq.
                                   24   and 28 U.S.C. § 2601 et seq.
                                   25          4.       Venue and personal jurisdiction is proper in this district pursuant to 28 U.S.C. §
                                   26   1391(b)(c) and (d) because the acts giving rise to Renee’s claims occurred within the District
                                   27   of Arizona, and Clark Hill regularly conducted business in and has engaged in the wrongful
                                   28   conduct alleged herein in Maricopa County, Arizona.

                                                                                       1
                                              Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 2 of 11




                                    1
                                                                        GENERAL ALLEGATIONS
                                    2
                                               7.      The Defendant is an employer under the Americans With Disabilities Act 42
                                    3
                                        U.S.C. § 12101 et seq.
                                    4
                                               8.      Renee has met all the prerequisites for filing this demand as she filed an EEOC
                                    5
                                        Charge of Discrimination and received her Notice of Right to Sue on August 31, 2018.
                                    6
                                        [Attached as Exhibit A]
                                    7
                                                                          BACKGROUND FACTS
                                    8
                                               9.      On or about August 15, 2016, Renee was recruited by Clark Hill to work as a
                                    9
                                        paralegal.
                                   10
                                               10.     While working for Clark Hill, Renee developed serious medical issues.
                                   11
                                               11.     Renee’s medical issues qualify as a disability under the ADA.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   12
                                               12.     Renee notified Clark Hill of her medical issues and requested reasonable
                                   13
         MESA, AZ 85213




                                        accommodations.
                                   14
                                               13.     Renee offered to provide medical documentation of her medical issues and
                                   15
                                        resulting needs.
                                   16
                                               14.     Clark Hill refused medical documentation from Renee.
                                   17
                                               15.     Instead, Renee’s direct supervising attorney, Douglas Folk, came to Renee asking
                                   18
                                        for the results of her medical testing and told Renee that he would relay the information to the
                                   19
                                        rest of the team. Mr. Folk also expressed concerns about how this might impact Renee’s work
                                   20
                                        performance.
                                   21
                                               16.     Subsequently Clark Hill failed to engage in the interactive process with Renee as
                                   22
                                        required and refused to provide reasonable accommodations as required under the ADA.
                                   23
                                               17.     One such example is Clark Hill’s refusal to provide Renee immediately with the
                                   24
                                        ability to work from home while stating that such a privilege was reserved for things like when
                                   25
                                        an employee was waiting for a plumber to come to their house in a four-hour window.
                                   26
                                               18.     Despite dealing with her medical issues, Renee received positive performance
                                   27
                                        reviews from the majority of attorney’s that reviewed her performance.
                                   28

                                                                                  2
                                              Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 3 of 11




                                    1
                                               19.     Her negative performance review came only from Mr. Folk who specifically
                                    2
                                        referenced Renee’s time away from the office due to her qualifying disability as the reason for
                                    3
                                        his negative review, stating:
                                    4
                                    5
                                    6
                                    7
                                    8
                                               20.     Renee made Clark Hill aware in or around June of 2017 that she was being
                                    9
                                        unlawfully discriminated against based on her disability.
                                   10
                                               21.     Rather than addressing the unlawful behavior, Clark Hill embarked on a crusade
                                   11
                                        to attempt to justify their unlawful acts, including blaming Renee for things that were
1930 N. ARBOLEDA ROAD, SUITE 200




                                   12
                                        specifically not her fault, impermissibly rating down her performance, and placing her on an
                                   13
         MESA, AZ 85213




                                        illusory performance improvement plan.
                                   14
                                               22.     One specific example of this undue blame occurred when Mr. Folk accused
                                   15
                                        Renee of errors on a discovery project she had worked on with a third-party vendor, meanwhile
                                   16
                                        Mr. Folk informed the client that the errors had nothing to do with the firm or its personnel but
                                   17
                                        rather was the sole fault of the third-party vendor.
                                   18
                                               23.     Renee repeatedly informed Clark Hill that these actions were unlawful and that
                                   19
                                        the write-ups were without merit.
                                   20
                                               24.     By August 15, 2017, Renee had worked for Clark Hill for more than one year
                                   21
                                        and had worked at least 1,250 hours as required by the FMLA.
                                   22
                                               25.     Clark Hill’s policy states:
                                   23
                                   24
                                   25
                                   26          26.     Therefore, per Clark Hill’s policies, Renee qualified for FMLA leave and

                                   27   protections.

                                   28

                                                                                     3
                                              Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 4 of 11




                                    1
                                               27.    Despite being eligible for FMLA leave and protections under Clark Hill’s policy,
                                    2
                                        Renee was never notified of or provided her rights under the FMLA and thus was denied a
                                    3
                                        benefit provided to others.
                                    4
                                               28.    In addition, a portion of the hours that Renee missed work was protected under
                                    5
                                        Arizona’s “Earned Paid Sick Leave Time” law which went into effect July 1, 2017.
                                    6
                                               29.    Clark Hill impermissibly discriminated against Renee for her use of her protected
                                    7
                                        sick leave.
                                    8
                                               30.    These discriminatory acts were within 90 days of her use of sick leave.
                                    9
                                               31.    Arizona law presumes any negative action to be discriminatory if it takes place
                                   10
                                        within 90 days of the use of her protected sick leave.
                                   11
                                               32.    Clark Hill culminated its discrimination against and retaliation of Renee by
1930 N. ARBOLEDA ROAD, SUITE 200




                                   12
                                        deciding to terminate her in January of 2018.
                                   13
                                                      As a direct and proximate cause of Clark Hill’s unlawful acts, Renee has been
         MESA, AZ 85213




                                               33.
                                   14
                                        harmed.
                                   15
                                                                                 COUNT ONE
                                   16
                                                          DISCRIMINATION – ADA – 42 U.S.C. §§ 12101 et seq.
                                   17
                                               34.    Renee incorporates by reference each and every allegation contained in the
                                   18
                                        preceding paragraphs as though fully set forth herein.
                                   19
                                               35.    At all relevant times, Defendant was a qualified Employer and Renee was a
                                   20   qualified individual under 42 U.S.C. § 12111.
                                   21          36.    At all times herein mentioned, the Americans with Disabilities Act of 1990, 42
                                   22   U.S.C. §§ 12112-12117 (hereinafter “ADA”), was in full force and effect and binding on
                                   23   Defendants. Pursuant to 42 U.S.C. § 12112(a), “No covered entity shall discriminate against
                                   24
                                        a qualified individual on the basis of disability in regard to job application procedures, the
                                   25
                                        hiring, advancement, or discharge of employees, employee compensation, job training, and
                                   26
                                        other terms, conditions, and privileges of employment.”
                                   27
                                   28

                                                                                  4
                                              Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 5 of 11




                                    1
                                               37.        Renee had a disability that substantially limited one or more major life activities
                                    2
                                        and had a record of such impairment from her doctor.
                                    3
                                               38.        Renee was still able to perform the essential functions of her job or would have
                                    4
                                        been able to perform the essential functions of her job with a reasonable accommodation.
                                    5
                                               39.        Despite Renee’s repeated request that she be provided with reasonable
                                    6
                                        accommodations,         including   working       from   home,   she   was   unreasonably     denied
                                    7
                                        accommodations.
                                    8
                                               40.        Defendant refused to engage in the interactive process to accommodate Renee’s
                                    9
                                        disability as required by the ADA.
                                   10
                                               41.        Defendant knowingly discriminated against Renee and her protected disability
                                   11
                                        status and requirements.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   12
                                               42.        The discrimination Renee experienced again resulted in further complications
                                   13
         MESA, AZ 85213




                                        with her medical conditions.
                                   14
                                               43.        Renee was ultimately discharged due to her disability.
                                   15
                                               44.        As a result of Defendants actions, Renee has suffered damages and is entitled to
                                   16
                                        relief in an amount to be determined at trial.
                                   17
                                                                                    COUNT TWO
                                   18
                                                               RETALIATION – ADA – 42 U.S.C. §§ 12101 et seq.
                                   19
                                               45.        Renee incorporates by reference each and every allegation contained in the
                                   20   preceding paragraphs as though fully set forth herein.
                                   21
                                               46.        Upon notifying Clark Hill of the discrimination she faced, Clark Hill began a
                                   22
                                        practice of retaliating against Renee by putting untruthful write-ups in her personnel file and
                                   23
                                        putting her on a performance improvement plan.
                                   24
                                               47.        Because of the escalation of the retaliation against Renee by Clark Hill, Renee’s
                                   25
                                        medical conditions were exacerbated.
                                   26          48.        Defendant explicitly retaliated against Renee by terminating her on the basis of
                                   27   her disability.
                                   28

                                                                                      5
                                              Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 6 of 11




                                    1
                                               49.    As a result of Defendants actions, Renee has suffered damages and is entitled to
                                    2
                                        relief in an amount to be determined at trial.
                                    3
                                                                               COUNT THREE
                                    4
                                            DISCRIMINATION – EARNED PAID SICK LEAVE – A.R.S. §§ 23-371 et seq.
                                    5
                                               50.    Renee incorporates by reference each and every allegation contained in the
                                    6
                                        preceding paragraphs as though fully set forth herein.
                                    7
                                               51.    A portion of work that was missed by Renee was protected under Arizona’s
                                    8
                                        Earned Paid Sick Time law, A.R.S. §§ 23-371 et seq.
                                    9
                                               52.    Clark Hill took negative and discriminatory actions against Renee for use of this
                                   10
                                        protected leave.
                                   11
                                               53.    These actions were taken within 90 days of Renee’s use of protected sick leave.
1930 N. ARBOLEDA ROAD, SUITE 200




                                   12
                                               54.    The law presumes any negative action taken against an employee within 90 days
                                   13
         MESA, AZ 85213




                                        of the use of paid sick leave to be discriminatory.
                                   14
                                               55.    As a result of Defendants actions, Renee has suffered damages and is entitled to
                                   15
                                        relief in an amount to be determined at trial.
                                   16
                                                                                COUNT FOUR
                                   17
                                                           INTERFERENCE – FMLA - 28 U.S.C. §§ 2601 et seq.
                                   18          56.    Renee incorporates by reference each and every allegation contained in the
                                   19   preceding paragraphs as though fully set forth herein.
                                   20          57.    Clark Hill’s policies clearly provide FMLA privileges and rights to employees in
                                   21   Arizona, including Renee.
                                   22          58.    Despite knowing about Renee’s qualifying medical condition, Clark Hill failed
                                   23   to notify Renee of her eligibility under the FMLA thereby interfering with Renee’s rights to
                                   24   utilize her rights under the FMLA.
                                   25          59.    As a result of Defendants actions, Renee has suffered damages and is entitled to
                                   26   relief in an amount to be determined at trial.
                                   27
                                   28

                                                                                  6
                                               Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 7 of 11




                                    1
                                                                            PRAYER FOR RELIEF
                                    2
                                                 WHEREFORE, Renee prays for judgment against Clark Hill as follows:
                                    3
                                                 A.     For compensatory, general, liquidated, special and punitive damages pursuant to
                                    4
                                        permitted by law.
                                    5
                                                 B.     For interest at the highest rate allowed by law from the earliest time permitted by
                                    6
                                        law until the judgment is paid in full;
                                    7            C.     Attorney’s fees and costs pursuant to 42 U.S.C.§ 12205 and other applicable
                                    8   law;
                                    9
                                                 D.     For prejudgment interest in the highest amount allowed by law; and
                                   10
                                                 E.     For such other and further relief as may be just and proper in law and equity.
                                   11
                                                                         DEMAND FOR JURY TRIAL
1930 N. ARBOLEDA ROAD, SUITE 200




                                   12
                                                 Renee hereby requests that upon the trial of this action, all issues be submitted to and
                                   13
         MESA, AZ 85213




                                        determined by a jury except those issues expressly reserved by law for determination by the
                                   14
                                        Court.
                                   15
                                   16
                                                 RESPECTFULLY SUBMITTED this 24th day of October 2018
                                   17
                                                                                        DENTON PETERSON, P.C.
                                   18
                                   19                                                   /s/ Timothy F. Coons
                                                                                        Timothy F. Coons
                                   20                                                   1930 N. Arboleda Road, Suite 200
                                   21
                                                                                        Mesa, AZ 85213
                                                                                        Attorney for Plaintiff
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                                    7
Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 8 of 11




              Exhibit A
Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 9 of 11
Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 10 of 11
Case 2:18-cv-03432-SMB Document 1 Filed 10/24/18 Page 11 of 11
